DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Particularly, the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 further recites limitations “a ground plane (20) independent design” and “a pattern shaping element”. It is unclear from the specification what the definition of a ground plane (20) independent design or pattern shaping element is for this claim. These limitations render this claim indefinite. For examination purposes, this claim will be interpreted as “wherein the integrated heatsink and antenna structure (10) includes a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Samardzija et al. (U.S. Pub. No. 2018/0342784, hereinafter "Samardzija").
Regarding claim 1, Samardzija teaches (Figs. 1, 2, 5) a computing device comprising an integrated heatsink and antenna structure (10).
Regarding claim 2
Regarding claim 3, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 1, wherein the integrated heatsink and antenna structure (10) comprises: a radio frequency antenna portion (12); and a heatsink portion (20, 22, 24), wherein the radio frequency antenna portion (12) operates to improve the thermal performance of the heatsink portion (20, 22, 24); and wherein the heatsink portion (20, 22, 24) operates to improve one or more antenna properties of the radio frequency antenna portion (12) (Pars. 41, 57, “The second antenna element can be large so as to increase efficiency and bandwidth” and “The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements”).
Regarding claim 4, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 3, wherein the heatsink portion (20, 22, 24) operates to improve one or more antenna properties of the radio frequency antenna portion (12) by altering one or more of: radiation patterns of the radio frequency antenna portion (12); radiation efficiency of the radio frequency antenna portion (12); or bandwidth of the radio frequency antenna portion (12) (Pars. 41, 57, “The second antenna element can be large so as to increase efficiency and bandwidth” and “The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements”).
Regarding claim 5, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 3, wherein the radio frequency antenna portion (12) increases the heatsink surface area in the computing device and the heatsink portion (20, 22, 24) extends a ground plane (20) of the radio frequency antenna portion (12) so as to improve the radiation patterns of the radio frequency antenna portion (12) (Pars 47, 52).
Regarding claim 6, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 3, wherein the heatsink portion (20, 22, 24) includes a heatsink fin (30, 32, 34, 
Regarding claim 7, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 1, wherein the integrated heatsink and antenna structure (10) allows the computing device to send and receive wireless communications and provides a path (40) for dissipating thermal energy or heat generated by the components in the device.
Regarding claim 8, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 1, wherein the integrated heatsink and antenna structure (10) includes one or more radio frequency antenna portion (12)s that form a planar inverted-F antenna (PIFA) (56) (Pars. 52, 55).
Regarding claim 9, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 8, wherein the PIFA (56) includes: a feed component (62); a radiating component (58) that includes a shorted portion (58 at 64) and a radiating portion; and a ground plane (20) component.
Regarding claim 10, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 9, wherein: the feed component (62) engages the radiating component (58) at a feed point (intersection of 62 and 58); the shorted portion (58 at 64) of the radiating component (58) electrically shorts one end of the radiating component (58) to the ground component; and the ground plane (20) component is coupled to a heatsink fin (30, 32, 34, 36).
Regarding claim 11
Regarding claim 12, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 1, wherein the integrated heatsink and antenna structure (10) includes a dipole that uses a heatsink portion (20, 22, 24) of the integrated heatsink and antenna structure (10) to produce a radiation pattern for a radio frequency antenna portion (12) of the integrated heatsink and antenna structure (10)
Regarding claim 17, Samardzija teaches (Figs. 1, 2, 5) an integrated heatsink and antenna structure (10), comprising: a radio frequency antenna portion (12); and a heatsink portion (20, 22, 24), wherein the radio frequency antenna portion (12) operates to improve the thermal performance of the heatsink portion (20, 22, 24); and wherein the heatsink portion (20, 22, 24) operates to improve one or more antenna properties of the radio frequency antenna portion (12) (Pars. 41, 57, “The second antenna element can be large so as to increase efficiency and bandwidth” and “The heat dissipates easier into the air as it spreads over the additional surface of the antenna elements”)..
Regarding claim 18
Regarding claim 19, Samardzija teaches (Figs. 1, 2, 5) the integrated heatsink and antenna structure (10) of claim 17, wherein: the radio frequency antenna portion (12) increases the heatsink surface area of the integrated heatsink and antenna structure (10); and the heatsink portion (20, 22, 24) improves the radiation patterns of the radio frequency antenna portion (12) by extending a ground plane (20) of the radio frequency antenna portion (12) (Pars. 47, 52).
Regarding claim 20, Samardzija teaches (Figs. 1, 2, 5) A quantum computing device comprising an integrated heatsink and antenna structure (10) that operates as both a heat sink and a radio frequency antenna, the integrated heatsink and antenna structure (10) comprising: a radio frequency antenna portion (12); and a heatsink portion (20, 22, 24), wherein the radio frequency antenna portion (12) increases the heatsink surface area of the integrated heatsink and antenna structure (10); and wherein the heatsink portion (20, 22, 24) improves the radiation patterns of the radio frequency antenna portion (12) by extending a ground plane (20) of the radio frequency antenna portion (12) (Pars. 41, 47, 52, 57).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. (U.S. Pub. No. 2018/0342784, hereinafter "Samardzija") in view of Yun et al. (U.S. Pub. No. 2020/00396871, hereinafter "Yun").
Regarding claim 13, Samardzija teaches the computing device of claim 1. 

However, Yun teaches (Par. 57) a heatsink and antenna structure wherein portions of the integrated heatsink and antenna structure are made of aluminum or copper (Par. 57, “For example, the second heat-dissipating structure 370 may be formed of at least one of copper, aluminum, stainless steel (SUS), and graphite, or may include a heat pipe”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samardzija to have portions of the integrated heatsink and antenna structure be made of aluminum or copper as taught by Yun in order to improve heat dissipation performance (Par. 75).
Regarding claim 14, Samardzija teaches (Figs. 1, 2, 5) the computing device of claim 1, wherein the integrated heatsink and antenna structure includes four side surfaces (sides of 20) and four side corner edges (corners of 20).
Samardzija does not explicitly teach the computing device of claim 1, wherein the device includes a frequency antenna portion at each of the four side corner edges.
However, Yun teaches (Fig. 9) a device (900) wherein the device includes a frequency antenna portion (930) at each of the four side corner edges (930-1, 930-2, 930-3, and 930-4, Par. 83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samardzija to have the integrated heatsink and antenna structure include a frequency antenna portion 
Regarding claim 15, Samardzija in view of Yun teaches (Samardzija Figs. 1, 2, 5) the computing device of claim 14, wherein the integrated heatsink and antenna structure (10) further includes a frequency antenna portion on each of the side surfaces.
Regarding claim 16, Samardzija in view of Yun teaches (Samardzija Figs. 1, 2, 5) the computing device of claim 14, wherein the integrated heatsink and antenna structure (10) further includes a grounding plate on each of the side surfaces.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. (U.S. Pub. No. 2018/0342784, hereinafter "Samardzija") in view of Mueller et al. (U.S. 10,621,503, hereinafter "Mueller").
Regarding claim 20, Samardzija teaches (Figs. 1, 2, 5) a device comprising an integrated heatsink and antenna structure (10) that operates as both a heat sink and a radio frequency antenna, the integrated heatsink and antenna structure (10) comprising: a radio frequency antenna portion (12); and a heatsink portion (20, 22, 24), wherein the radio frequency antenna portion (12) increases the heatsink surface area of the integrated heatsink and antenna structure (10); and wherein the heatsink portion (20, 22, 24) improves the radiation patterns of the radio frequency antenna portion (12) by extending a ground plane (20) of the radio frequency antenna portion (12) (Pars. 41, 47, 52, 57).
Samardzija does not explicitly teach a quantum computing device. 
However, Mueller teaches (Fig. 1A) a quantum computing device (1a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samardzija to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845           

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845